EX-99.14.a CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm in the Form N-14 of Bridgeway Funds, Inc. and to the use of our report dated August 25, 2011 on the financial statements and financial highlights of Aggressive Investors 1 Fund and the Aggressive Investors 2 Fund, each a separate series of shares of Bridgeway Funds, Inc. Such financial statements and financial highlights appear in the 2011 Annual Reports to Shareholders which is incorporated in Exhibit E. BBD, LLP Philadelphia, Pennsylvania February 13, 2012
